Dissenting Opinion of
Dole, J.
I doubt whether the mere committal of Lee Fook for trial in the Supreme Court gave the Supreme Court jurisdiction over the case. The statute of 1876, on procedure in criminal cases, confers exclusive discretion upon the Attorney-General in regard to persons committed for trial, whether to indict or to discharge them. He takes the place of the grand jury in other judicial systems. Until the Attorney-General has presented an indictment against the accused, the Supreme Court has no authority to take cognizance of the case; it is not a “pending trial” before it, and therefore the publication in question, if objectionable, was not a contempt of this Court. “ The word jurisdiction (jus dicere) is a term of large and comprehensive import, and embraces every kind of judicial action upon the subject matter, from the finding the indictment to pronouncing the sentence. * * * To have jurisdiction is to have power to inquire into the fact, to apply the law and to declare the punishment in a regular course of judicial proceeding.” Hopkins vs. The Commonwealth, 3 Metcalf, 462.
The Supreme Court had no authority to try the case of The King vs. Lee Fook until an indictment was presented; the publication objected to was made before the presentation of the indictment. Bouvier, in Vol. 1, page 769, of his Law Dictionary, states the same principle: “Jurisdiction of the cause is the power over the subject matter given by the laws of the sovereignty in which the tribunal exists.”
The allusion by the majority of the Court to the inconvenience which would be entailed in relation to procuring the *254attendance of witnesses, if the rule set forth above should prevail, is rather an argument of expediency than of legal principle, and I cannot see how an inconvenience, however great, can effect the question of what is the law.
For these reasons I am compelled to differ from the majority opinion on the question of jurisdiction, and give as my conclusion that the publication in question is not a contempt of this Court.